Per Curiam:
Jeffrey Moreland appeals, following an evidentiary hearing, the denial of his Rule 29.15 motion for post-conviction relief. Moreland raises four claims on appeal: (1) the motion court failed to make sufficient findings of fact and conclusions of law on all claims raised in the amended motion; (2) trial counsel was ineffective in failing to object under the Sixth Amendment's Confrontation Clause to testimony from a medical examiner who did not perform the victim's autopsy; (3) the motion court erred in concluding that trial counsel's failure to present a firearms expert to counter the conclusions from the State's firearms expert was based upon trial strategy; and (4) trial counsel was ineffective in failing to present evidence to support a defense of an alternate perpetrator. Affirmed. Rule 84.16(b).